378 F. Supp. 2d 170 (2005)
Jose BONILLA, Plaintiff,
v.
FUTURE SALES, INC., Defendant.
No. CV 05-1269(SJF)(ETB).
United States District Court, E.D. New York.
July 28, 2005.
Jose D. Bonilla, Brentwood, NY, pro se.
Stanley R. Goodman, Goodman & Saperstein, Esqs., Garden City, NY, for Defendant.


*171 MEMORANDUM OPINION AND ORDER

BOYLE, United States Magistrate Judge.
By affidavits dated June 28, 2005 and July 6, 2005, the pro se plaintiff, Jose D. Bonilla ("Bonilla" or "plaintiff"), makes application for appointment of pro bono counsel to prosecute his employment discrimination (age and country of origin) action against his former employer, Future Sales, Inc., who terminated his employment for cause.
28 U.S.C. § 1915(e)(1) provides that "a court may request an attorney to represent any person unable to afford counsel." A district court possesses broad discretion when deciding whether to appoint counsel under the statute. Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir.1986). When analyzing a request for counsel, the court should take a "flexible and sensitive case-by-case approach." Jenkins v. Chemical Bank, 721 F.2d 876, 880 (2d Cir.1983). The court should consider, inter alia, the complexity of the legal issues raised in the complaint, the plaintiff's ability to conduct a factual investigation, and the plaintiff's ability to present the case. Hodge v. Police Officers, 802 F.2d 58, 60-61 (2d Cir.1986).
Here, the pro se plaintiff, a 46 year-old male, appeared before me on June 28, 2005 at an initial conference. It is evident from that conference that the plaintiff is unable to adequately represent himself in this action due to the language barrier. The plaintiff's natural language is Spanish.
Based on the pro se plaintiff's great difficulty in reading, writing and understanding the English language, without counsel the plaintiff will have great difficulty in conducting a factual investigation and presenting his case. I also find that plaintiff's claims of discrimination against his employer involve complex issues of law. In the interest of justice, Spanish speaking counsel is appointed from the pro bono panel to the plaintiff in this action.
SO ORDERED.